Citation Nr: 1429165	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-10 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty for training from April 1996 to September 1996, and active duty from November 1997 to April 1998, December 1998 to March 1999, and January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A review of the Virtual VA paperless claims system was conducted.

The Veteran testified before the undersigned at a July 2013 Travel Board hearing held at the Chicago, Illinois, RO.  The transcript of the hearing is of record.

The issues of entitlement to service connection for a right knee disability to include as secondary to service-connected left knee disability and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Granting the benefit of the doubt to the Veteran, the currently demonstrated tinnitus was caused by in-service exposure to acoustic trauma in connection with his duties.



CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for tinnitus is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009)) and the implementing regulations.

Merits of the Claim

The Veteran seeks service connection for tinnitus claimed as the result of in-service noise exposure during his active duty service in Operation Iraqi Freedom.  The Veteran's service records reflect that the Veteran served in the U.S. Marine Corps as a combat engineer, and worked in construction and demolition.  The Board finds that given the benefit of the doubt and the Veteran's credible lay testimony, the claim of tinnitus must be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As tinnitus is not a chronic disease under § 3.309(a), the United States Court of Appeals for Veterans Claims (Court) finds as a matter of law that continuity of symptomatology may not serve in lieu of medical nexus.  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran asserts that he is entitled to service connection for tinnitus that resulted from in-service noise exposure.  The January 2012 VA examiner determined that the Veteran's recurrent tinnitus was less likely than not caused by or the result of military noise exposure stating that the Veteran's Post Deployment Health Assessment dated in May 2003 indicated that the Veteran denied ringing in his ears and medical reports from 1996 to 2012 did not indicate any change in hearing sensitivity.  At his July 2013 hearing, he testified that after various explosions while on active duty he would have ringing in his ears that would get better over time.  He further stated that the ringing had increased in severity over time and that it was now constant.  The Veteran reported the ringing interferes with his sleep and makes it harder to hear people.  The Board notes specifically that tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is competent to report symptoms of tinnitus because this requires only personal knowledge as it came to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, in some cases, lay evidence will be competent and credible evidence of etiology.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran's statements are both competent and credible in this case.  As noted above, the Board acknowledges that the Veteran asserted at his July 2013 Travel Board hearing that he had experienced it since service.

The evidence is at least in relative equipoise in showing that the Veteran's current tinnitus disorder is as likely as not due to harmful noise exposure consistent with the places, types and circumstances of his active duty service. 38 U.S.C.A. § 1154(a) (West 2002).



ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that right knee disability is secondary to his service-connected left knee disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). While the Veteran was afforded a VA examination in January 2012, another VA examination is required to obtain an opinion as to whether the Veteran's right knee disability is secondarily related to or aggravated by his service-connected left knee disability.  

The Veteran contends that he has hearing loss that is related to his active duty service.  The Veteran served as a combat engineer and conducted demolition explosions during Operation Iraqi Freedom so in-service noise exposure is conceded.  The January 2012 VA examination noted that the Veteran did not meet the qualification for hearing loss under 3.385.  The Veteran reported at his July 2013 Travel Board hearing that he was unsure if his hearing had worsened, but believed that as the ringing in his ears worsened, it was affecting his ability to hear.  A new examination to determine if the Veteran has bilateral hearing loss is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of any right knee disability, in particular, whether the Veteran's has a diagnosed right knee disability that is due in whole or in part to active service or alternatively secondarily due to his service-connected left knee disability:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements from the Veteran regarding his use of his right knee to compensate for his left knee.  The examiner should also consider the March 22, 2010 VA treatment records which noted that the Veteran had chondromalacia of the patella in his right knee.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has a right knee disability that is due in whole or in part to his active service.

f.  The examiner must also provide an opinion as to whether the Veteran has a right knee disability that is (i) proximately due to or the result of a service-connected disease or injury or (ii) that a service-connected disease or injury has chronically worsened (aggravated) his right knee disability.

g.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

h.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise. The purpose of the examination is to determine the etiology of any diagnosed bilateral hearing loss.

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the statements from the Veteran that his hearing loss is affected by his tinnitus and seems to be increasing in severity.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has bilateral hearing loss that is due in whole or in part to his active service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


